Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application. Claims 1-3 are amended and claim 16 is new by applicant’s amendment filed 9 November 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruano et al. (U.S. 2010/0010802, hereinafter “Ruano”) in view of Gray et al. (U.S. 2015/0220619, hereinafter “Gray”) and further in view of Maheshwari et al. (U.S. 2011/0161139, hereinafter “Maheshwari”).
Regarding Claim 1, Ruano teaches a computer-implemented user expertise classifying method (¶ [0009] and [0012]), the method comprising:
calculating an expertise score of a user for a specific topical domain based on an analyzed user input and a processed background data (¶ [0038] - [0039] and [0052] - [0054]— an expertise score is calculated based on the user input and the background data. ¶ [0042] – [0044] presents some exemplary topical domains and describes the score applying to a particular topical domain),

Ruano further teaches adjusting a response for the specific topical domain to interact with the user based on the expertise score (¶ [0057] and [0084] – [0085]), but does not explicitly teach:
adjusting a chat bot for the specific topical domain to interact with the user based on the expertise score,
further comprising displaying, via a Graphical User Interface (GUI), a pop-up with the expertise score calculated the second time.
However, Gray teaches adjusting a chat bot to interact with the user based on an expertise score (¶ [0015], [0057] - [0059], and [0084]—the interface and responses to a user by an interactive voice response {IVR} system are adjusted based on a user’s skill level as determined by the system (i.e. a user’s expertise score}. An IVR system in a form of a chat bot).
These claimed elements were known in Ruano and Gray and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the adjusting a chat bot based on a user skill level of Gray with the expertise score and topical domain of Ruano to yield the predictable result of adjusting a chat bot for the specific topical domain to interact with the user based on the expertise scores. One would be motivated to 
Ruano/Gray teaches displaying, via a Graphical User Interface, results based on the expertise score calculated a second time (Ruano, ¶ [0054]—the output module produces an output using the calculated expertise score. ¶ [0097] states that output can be to a graphical user interface {GUI}), but does not explicitly teach further comprising displaying, via a Graphical User Interface (GUI), a pop-up with the expertise score calculated the second time.
However, Maheshwari teaches displaying, via a Graphical User Interface (GUI), a pop-up with an expertise score calculated a second time (fig. 10; ¶ [0147]—a pop-up window displays a person’s proficiency {expertise} score. Proficiency scores may be calculated multiple times as a person undergoes assessments, as explained in ¶ [0069] and [0143]).
All of the claimed elements were thus known in Ruano/Gray and Maheshwari and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the pop-up displaying an expertise score of Maheshwari with the expertise score calculated a second time of Ruano/Gray to yield the predictable result of further comprising displaying, via a Graphical User Interface (GUI), a pop-up with the expertise score calculated the second time. One would be motivated to make this combination for the purpose of improving staff performance by providing visibility into their expertise and offering training if necessary (Maheshwari, ¶ [0003] – [0004]).
Regarding Claim 2, Ruano teaches a computer program product for user expertise classifying, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith (¶ [0009], [0012], and [0023] – [0024]). Ruano, 
Regarding Claim 3, Ruano teaches a user expertise classifying system (¶ [0009] and [0011]), said system comprising:
a processor (¶ [0025]); and
a memory (¶ [0025]).
Ruano, Gray, and Maheshwari teach the memory storing instructions to cause the processor to perform the operations of the present claim in the same manner as for claim 1, above.
Regarding Claim 6, Ruano/Gray/Maheshwari teaches the chat bot comprises a conversational artificial intelligence agent (Gray, ¶ [0014], [0058], and [0092]—an interactive voice response {IVR} system is a conversational artificial intelligence agent).
Regarding Claim 7, Ruano/Gray/Maheshwari teaches the expertise score indicates a knowledge level of the user in the specific topical domain of the input (Ruano, ¶ [0043] and [0084]).
Regarding Claim 8, Ruano/Gray/Maheshwari teaches the expertise score comprises a plurality of predetermined levels of expertise (Ruano, ¶ [0041] and [0043]— the score may comprise predetermined skill level values from 0 to 10 or named predetermined levels such as novice and expert), and
wherein the calculating determines a level of the predetermined levels of expertise in which the user can understand an answer to the input according, to the expertise score of the user 
Regarding Claim 9, Ruano/Gray/Maheshwari teaches the input by the user comprises a query to a question-and-answer system (Ruano, ¶ [0055]).
Regarding Claim 13, Ruano/Gray/Maheshwari teaches adjusting the expertise score according to a feedback by the user indicating an understanding of a response by the chat bot based on the expertise score (Gray, ¶ [0014] - [0015] and [0057]—an interactive voice response system is a type of chat bot, and the expertise score of a user is adjusted based on the user’s feedback indicating an understanding of the chat bot’s responses).
Regarding Claim 14, Ruano/Gray/Maheshwari teaches the computer-implemented method of claim 1, embodied in a cloud-computing environment (Ruano, fig. 2; ¶ [0030] and [0049] describes a network environment. Gray, ¶ [0014] and [0080] describes a cloud-computing environment).
Regarding Claim 16, Ruano/Gray/Maheshwari teaches wherein the GUI includes a configurable interface to adjust the calculated expertise score (¶ [0043], [0072], [0143], and [0147]—a manager can use a configurable interface of the GUI to validate or adjust the expertise score).

Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruano in view of Gray in view of Maheshwari, as applied to claim 1, above, and further in view of Rechterman et al. (U.S. 2006/0064504, hereinafter “Rechterman”).
Regarding Claim 4, Ruano/Gray/Maheshwari does not specifically teach the calculating repeats the calculating for a second expertise score for a second specific topical domain when the 
All of the claimed elements were thus known in Ruano/Gray/Maheshwari and Rechterman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the calculating an expertise score for a second topical domain of Rechterman with the expertise score and chat bot of Ruano/Gray/Maheshwari to yield the predictable result of the calculating repeating the calculating for a second expertise score for a second specific topical domain when the chat bot is for the second specific topical domain. One would be motivated to make this combination for the purpose of improving a user’s customer service experience by adjusting information presented to the user in consideration of their expertise in each of several topics, as suggested by Rechterman, ¶ [0046].
Regarding Claim 11, Ruano/Gray/Maheshwari/Rechterman teaches refining the expertise score based on historical data about the user, the historical data being selected from a group consisting of: a shopping history of the user; a search history of the user; a list of presentations by the user; and a list of publications by the user (Rechterman, ¶ [ [0045] and [0048]).
Regarding Claim 15, Ruano/Gray/Maheshwari/Rechterman teaches the chat bot produces a combination of a display response and an audio response based on the expertise score .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruano in view of Gray in view of Maheshwari, as applied to claim 1, above, and further in view of Takahashi (U.S. 2014/0194186).
Regarding Claim 5, Ruano/Gray/Maheshwari does not specifically teach increasing the expertise score of the user in a subsequent user input if an amount of time between the user input and the subsequent user input is less than a predetermined threshold time. However, Takahashi teaches increasing the expertise score of the user in a subsequent user input if an amount of time between the user input and the subsequent user input is less than a predetermined threshold time (fig. 3; ¶ [0041] - [0044]—if a user begins to respond faster, providing input in less than a threshold amount of time, the skill level {expertise score] of the user is increased).
All of the claimed elements were thus known in Ruano/Gray/Maheshwari and Takahashi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the increasing an expertise score based on a user’s response time of Takahashi with the expertise score and chat bot of Ruano/Gray/Maheshwari to yield the predictable result of increasing the expertise score of the user in a subsequent user input if an amount of time between the user input and the subsequent user input is less than a predetermined threshold time. One would be motivated to make this combination for the purpose of improving ease of use for users having high or low skill levels (Takahashi, ¶ [0023]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruano in view of Gray in view of Maheshwari, as applied to claim 1, above, and further in view of Mishra et al. (U.S. 2014/0289175, hereinafter “Mishra”).
Regarding Claim 10, Ruano/Gray/Maheshwari does not specifically teach the background data is selected from a group consisting of: social media data; a biography of the user; wearable data; and educational data. However, Mishra teaches classifying user expertise based on background data selected from a group consisting of: social media data; a biography of the user; wearable data; and educational data (¶ [0019]—a user’s expertise score is based at least in part on social media data including likes, comments, and other responses from other users).
All of the claimed elements were known in Ruano/Gray/Maheshwari and Mishra and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the background data of Mishra with the calculating an expertise score based on background data of Ruano/Gray/Maheshwari to yield the predictable result of the background data being selected from a group consisting of: social media data; a biography of the user; wearable data; and educational data. One would be motivated to make this combination for the purpose of improving the accuracy of a user’s expertise classification by obtaining the opinions and feedback of many people.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruano in view of Gray in view of Maheshwari, as applied to claim 1, above, and further in view of Shen et al. (U.S. 2014/0108185, hereinafter “Shen”).
Regarding Claim 12, Ruano/Gray/Maheshwari does not specifically teach assigning a weight to each item of the background data based on a recency of the item of the background data. However, Shen teaches assigning a weight to items of background data based on a recency of the item of the background data (¶ [0052]—a user’s expertise ranking is based on, among other things contributions of Knowledge Objects {KOs} weighted by how long ago the user contributed the KOs {i.e. recency of an item of background data}).
All of the claimed elements were known in Ruano/Gray/Maheshwari and Shen and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weighting of contributions of background data of Shen with the expertise score and background data of Ruano/Gray/Maheshwari to yield the predictable result of assigning a weight to each item of the background data based on a recency of the item of the background data. One would be motivated to make this combination for the purpose of improving the accuracy of the expertise rating by accounting for the way a user’s expertise changes over time.

Response to Arguments
The amendments to the claims overcome the previous double patenting rejection because they add subject matter to independent claims 1-3 that is not included in U.S. Patent 10,528,874.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Ruano in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Griffin et al. (U.S. 2014/0310037) teaches determining user skill tags and presenting a pop-up for a user to confirm their skill level in the tagged skill; skill levels are updated automatically as new information about interactions in received
Vymenets et al. (U.S. 2014/0233719) teaches a call center that sets up agents using a pop-up window to set skills and skill levels for the agents and to view and edit scores at a later time
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125